Sent, Ch. J.
I am clear I was wrong at nisi jprius. It "x'ought to have been intended and presumed, that everything took place before a court of competent jurisdiction. The onus lay on the defendant to show that it was otherwise. As to the argument that there might not have been any such court as that in which the perjury was alleged to have been committed, it would, in my opinion, have been an aggravation of the offence. The assertion might have had all the effects of a charge of *92perjury before a competent jurisdiction: I am therefore for granting a new trial, with costs to abide the event of the suit.(a)
New trial granted.

 See Hopkins v. Beedle, I Caines’ Rep. 348, n.’(a.)